Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on February 10, 2021.
Claims 1-3, 7-8, 10-11, 17-18, 20, 23-32 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-2, 6-7, 10-12, 16-17, 20-21 were rejected under 35 U.S.C. 103 as being unpatentable over Spat US Patent Publication No. 2012/0131170 (“Spat”) in view of Felt et al. US Patent Publication No. 2011/0099040 (“Felt”), Hill US Patent Publication No. 2009/0216600 (“Hill”), and Gururajan et al. US Patent No. 10,248,913 (“Gururajan”).
	Applicant argued that Spat, the primary reference, is silent with respect to "determining, based on the first requested service type of the first service request, to fulfill the first service request by performing one or more operations in accordance with a multi-invitation mode to transmit multiple invitations relating to the first service request to multiple service providers..." as recited in claim 1.
	The examiner respectfully disagrees that Spat does not teach the limitation.  Spat discloses a server that receives a request for transportation (para. [0037] desires taxi services, request… destination location, limousine is requested.  para. [0039] server 300 receives the request).  The server responds to the request by determining a plurality of providers, sending requests to a plurality of providers (para. [0042] provides the request to eligible service provider interface), and removing requests from other service providers in response to selection of a provider (para. [0042] removes the request from displays 500 of all other service providers).  The operations of the server to fulfill the request by transmitting the request to a plurality of service providers is considered as being in accordance with a "multi-invitation mode."  Furthermore, claim 1, for example, discloses that the operations in accordance with the multi-invitation mode are defined by the functions of “identifying the set of service providers,” “transmitting respective 
Applicant’s amendments have changed the scope of the invention.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, there is insufficient antecedent basis for the “the one or more sets of data.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 10-11, 17, 20, 23-24, 27-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Spat US Patent Publication No. 2012/0131170 (“Spat”) in view of Felt et al. US Patent Publication No. 2011/0099040 (“Felt”)

Regarding claim 1, Spat teaches a computing system for managing a network-based service, the computing system comprising: 
one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: 

determine, based on the first requested service type of the first service request, to fulfill the first service request by performing one or more operations in accordance with a multi-invitation mode to transmit multiple invitations relating to the first service request to multiple service providers (para. [0039] [0039] processes the request… by determining which service providers 400 are eligible to receive the request.  para. [0042] provides the request to eligible service provider interface), the one or more operations in accordance with the multi-invitation mode including: 
identifying a set of service providers for the first service request (para. [0040] boundary within which they will accept requests.  service providers to access requests on server 300 for which they are eligible); 
in response to identifying the set of service providers, transmitting respective invitations to respective provider devices of the set of service providers the respective provider devices to each display information relating to the first service request of the first user (para. [0042] provides the request to eligible service provider interface, list the information associated with the request); and 
in response to receiving acceptance for the first service request from a service provider, identifying a first service provider to fulfill the first service request of the first user (para. [0043] service provider 400 selects a request… message is provided from server 300 to the first service provider).
Spat teaches identifying the first service provider in response to receiving an acceptance of the service request.  Spat does not expressly teach in response to in response to receiving acceptances for the first service request from a subset of the set of service providers, identifying the first service provider from the subset to fulfill the first service request of the first user.  

Felt comes from a similar field of endeavor of servicing requests by identifying and selecting responding providers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat with Felt’s disclosure of identifying a first service provider from a subset to fulfill the first service request of the first user in response to receiving respective acceptances for a first service request from a subset of the set of service providers.  One of ordinary skill in the art would have been motivated to do so because Felt would have provided the benefit of selecting a taxi, i.e. a service provider, most suitable for servicing a customer, which would provide better customer experience (para. [0081] select the taxi with the highest corresponding taxi score, may select the taxi that is closest to the customer).

Regarding claim 11, Spat teaches a computer-implemented method performed by a computing system and comprising: 
receiving a first service request from a first user device of a first user, the first service request indicating a first requested service type (see fig. 1 which portrays multiple mobile device 100, request client 50.  para. [0036] request client 50 sends a request message to server, request… include information about the geographical location… para. [0037] desires taxi services…, may include other information… if a limousine is requested); and
determining, based on the first requested service type of the first service request, to fulfill the first service request by performing one or more operations in accordance with a multi-invitation mode to transmit multiple invitations relating to the first service request to multiple service providers (para. [0039] [0039] processes the request… by determining which service providers 400 are eligible to receive the 
identifying a set of service providers for the first service request (para. [0040] boundary within which they will accept requests.  service providers to access requests on server 300 for which they are eligible); 
in response to identifying the set of service providers, transmitting respective invitations to respective provider devices of the set of service providers to cause the respective provider devices to each display information relating to the first service request of the first user (para. [0042] provides the request to eligible service provider interface, list the information associated with the request); and 
in response to receiving acceptance for the first service request from a service provider, identifying a first service provider to fulfill the first service request of the first user (para. [0043] service provider 400 selects a request… message is provided from server 300 to the first service provider).
Spat teaches identifying the first service provider in response to receiving an acceptance of the service request.  Spat does not expressly teach identifying a first service provider from a subset to fulfill the first service request of the first user in response to in response to receiving acceptances for the first service request from a subset of the set of service providers.  
Felt teaches in response to receiving respective acceptances for a first service request from a subset of the set of service providers, identifying a first service provider from the subset to fulfill the first service request of the first user (para. [0038] receive a request for taxi.  location of the user.  para. [0046] one or more taxis that have accepted the request for a taxi.  select, from the taxis that have accepted the request.  para. [0081] particular taxi may be selected from the taxis that accepted the request).
Felt comes from a similar field of endeavor of servicing requests by identifying and selecting responding providers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat with Felt’s disclosure of identifying a first service provider from a subset to fulfill the first service request of the first user in response to receiving respective acceptances for a first service request from a subset of the set of service providers.  One of 

Regarding claim 20, Spat teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to: 
receive a first service request from a first user device of a first user, the first service request indicating a first requested service type (see fig. 1 which portrays multiple mobile device 100, request client 50.  para. [0036] request client 50 sends a request message to server, request… include information about the geographical location… para. [0037] desires taxi services…, may include other information… if a limousine is requested); and 
determine, based on the first requested service type of the first service request, to fulfill the first service request by performing one or more operations in accordance with a multi-invitation mode to transmit multiple invitations relating to the first service request to multiple service providers (para. [0039] [0039] processes the request… by determining which service providers 400 are eligible to receive the request.  para. [0042] provides the request to eligible service provider interface), the one or more operations in accordance with the multi-invitation mode including: 
identifying a set of service providers for the first service request (para. [0040] boundary within which they will accept requests.  service providers to access requests on server 300 for which they are eligible); 
in response to identifying the set of service providers, transmitting respective invitations to respective provider devices of the set of service providers to cause the respective provider devices to each display information relating to the first service request of the first user (para. [0042] provides the request to eligible service provider interface, list the information associated with the request); and 

Spat teaches identifying the first service provider in response to receiving an acceptance of the service request.  Spat does not expressly teach identifying a first service provider from a subset to fulfill the first service request of the first user in response to in response to receiving acceptances for the first service request from a subset of the set of service providers.  
Felt teaches in response to receiving respective acceptances for a first service request from a subset of the set of service providers, identifying a first service provider from the subset to fulfill the first service request of the first user (para. [0038] receive a request for taxi.  location of the user.  para. [0046] one or more taxis that have accepted the request for a taxi.  select, from the taxis that have accepted the request.  para. [0081] particular taxi may be selected from the taxis that accepted the request).
Felt comes from a similar field of endeavor of servicing requests by identifying and selecting responding providers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat with Felt’s disclosure of identifying a first service provider from a subset to fulfill the first service request of the first user in response to receiving respective acceptances for a first service request from a subset of the set of service providers.  One of ordinary skill in the art would have been motivated to do so because Felt would have provided the benefit of selecting a taxi, i.e. a service provider, most suitable for servicing a customer, which would provide better customer experience (para. [0081] select the taxi with the highest corresponding taxi score, may select the taxi that is closest to the customer).

Regarding claim 2, Spat in view of Felt teach the computing system of claim 1, wherein, 
a first provider device of the first service provider is configured to receive a first set of invitations, each corresponding to a different service request (Spat: para. [0042] provides the request to eligible service provider interface, list the information associated with the request.  para. [0050] requests 

Regarding claim 7, Spat in view of Felt teach the computing system of claim 1, including determining to select the first service provider to fulfill the first service request.  Spat in view of Felt further teach wherein the executed instructions further cause the computing system to: in response to identifying the first service provider to fulfill the first service request of the first user, (i) transmit a confirmation to the first provider device of the first service provider, (ii) transmit a cancellation to a second provider device of a second service provider of the subset, and (iii) transmit a notification to the first user device that includes identifying information of the first service provider (Spat: para. [0043] removes the request from displays 500 of all other service providers.  message is provided from the server 300 to the first service provider to select the request including the confirmation address.  sends a message to mobile device… indicating which server provider will be providing the service.  Felt: para. [0046] forward information regarding the selected taxi to customer interface 115.  para. [0083] confirmation number… provided to the customer and to the selected taxi).

Regarding claim 10, Spat does not expressly teach the computing system of claim 1, wherein each respective invitations transmitted to respective providers of the set of service providers is associated with a common response time interval.  Felt teaches each respective invitations transmitted to respective providers of the set of service providers is associated with a common response time interval (para. [0080] wait a particular amount of time… before forwarding the indications).  


Regarding claim 17, Spat in view of Felt teach the computer-implemented method of claim 11, further comprising: in response to identifying the first service provider to fulfill the first service request of the first user, (i) transmitting a confirmation to a first provider device of the first service provider, (ii) transmitting a cancellation to a second provider device of a second service provider of the subset, and (iii) transmitting a notification to the first user device that includes identifying information of the first service provider (Spat: para. [0043] removes the request from displays 500 of all other service providers.  message is provided from the server 300 to the first service provider to select the request including the confirmation address.  sends a message to mobile device… indicating which server provider will be providing the service.  Felt: para. [0046] forward information regarding the selected taxi to customer interface 115.  para. [0083] confirmation number… provided to the customer and to the selected taxi).

Regarding claim 23, Spat in view of Felt teach the computing system of claim 1, wherein the determination to fulfill the first service request in accordance with the multi-invitation mode is based further on a geographic location associated with the first user or the first service request (Spat: para. [0040] boundary within which they will accept requests… boundary to determine eligibility of the service provider.  para. [0041] boundary… for destinations).

Regarding claim 24, Spat in view of Felt teach the computing system of claim 1, wherein the determination to fulfill the first service request in accordance with the multi-invitation mode is based further on historical data relating to the network-based service within a geographic region that includes a 

Regarding claim 27, Spat in view of Felt teach the computer-implemented method of claim 11, wherein the determination to fulfill the first service request in accordance with the multi-invitation mode is based further on a geographic location associated with the first user or the first service request (Spat: para. [0040] boundary within which they will accept requests… communicated to server 300.  boundary to determine eligibility of the service provider.  para. [0041] boundary… for destinations).

Regarding claim 28, Spat in view of Felt teach the computer-implemented method of claim 11, wherein the determination to fulfill the first service request in accordance with the multi invitation mode is based further on historical data relating to a network-based service within a geographic region that includes a geographic location associated with the first user or the first service request (Spat: para. [0040] boundary within which they will accept requests… communicated to server 300.  boundary to determine eligibility of the service provider.   para. [0041] boundary… for destinations).

Regarding claim 31, Spat in view of Felt teach the non-transitory computer-readable medium of claim 20, wherein the determination to fulfill the first service request in accordance with the multi-invitation mode is based further on a geographic location associated with the first user or the first service request (Spat: para. [0040] boundary within which they will accept requests… boundary to determine eligibility of the service provider.  para. [0041] boundary… for destinations).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spat in view of Felt and Hill US Patent Publication No. 2009/0216600 (“Hill”).


Hill comes from a similar field of endeavor of providing services by determining providers (drivers) in response to a requesting user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spat and Felt with Hill’s disclosure of a provider interface that includes information pertaining to respective response time intervals associated with each invitation.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial to enable providers (drivers) to be aware of the amount of time to make decisions while placing a time limit to respond, which would reduce delays.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spat in view of Felt and Umeda et al. US Patent Publication No. 2006/0034201 (“Umeda”).
	
Regarding claim 8, Spat does not teach the computing system of claim 1, wherein identifying the first service provider comprises: determining respective estimated times of arrival of each service provider of the subset at a first start location indicated by the first service request; and identifying the first service provider based on the estimated time of arrival of the first service provider in comparison with respective estimated times of arrival of other service providers of the subset.
Umeda teaches determining respective estimated times of arrival of each service provider of a subset at a first start location indicated by the first service request and identifying a first service provider based on the estimated time of arrival of the first service provider in comparison with respective estimated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat and Felt’s disclosure of determining to select a provider with Umeda’s disclosure of identifying a service provider based on estimated times of arrival.  One of ordinary skill in the art would have been motivated to do so because Felt discloses various criteria for selecting a service provider and the capability to estimate time for a taxi to reach a location (para. [0078]).  Umeda would have provided additional, simple factor in the selection of a service provider.  

Regarding claim 18, the claim is a method claim corresponding to claim 8 and comprising similar subject matter.  Therefore, claim 18 is rejected under a similar rationale as claim 8. 

Claims 25-26, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Spat in view of Felt and Marueli US Patent Publication No. 2017/0249847 (“Marueli”).

Regarding claim 25, Spat in view of Felt teach the computing system of claim 1, wherein the executed instructions further cause the computing system to: receive, a second service request from a second user device of a second user, the second service request indicating a second requested service type (see fig. 1 which portrays multiple mobile device 100, request client 50.  para. [0036] request client 50 sends a request message to server, request… include information about the geographical location… para. [0037] desires taxi services…, may include other information… if a limousine is requested).  Spat does not expressly teach determine, based on the second requested service type of the second service request, to fulfill the second service request by performing one or more operations in accordance with a single-invitation mode rather than in accordance with the multi-invitation mode. 

Marueli comes from a similar field of endeavor of servicing requests by identifying and selecting responding providers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spat and Felt with Marueli’s disclosure of operating a single-invitation mode for the second service request.  One of ordinary skill in the art would have been motivated to do so in order to have further enabled selection of a provider based on a determination of whether the request is able to service by a single provider.  Furthermore, one of ordinary skill in the art would have recognized that sending a request to a single driver would have reduced traffic on the network and reduced processing on devices.  

Regarding claim 26, Spat in view of Felt and Marueli teach the computing system of claim 25 including operations in accordance with the single-invitation mode.  Spat and Marueli teach therein the one or more operations in accordance with the single-invitation mode includes: 
identifying a second service provider for the second service request (Spat: para. [0039] ability of the service provider… depend on the location where the service is being initiated.  para. [0040] boundary within which they will accept requests.  service providers to access requests on server 300 for which they are eligible.  Marueli: para. [0096] single driver may be selected); and 
in response to identifying the second service provider for the second service request, transmitting an invitation to a second provider device of the second service provider to cause the second provider device to display information relating to the second service request of the second user (Spat: para. [0042] provides the request to eligible service provider interface, list the information associated with the request.  Marueli: para. [0099] notify the drivers they have been selected).

Regarding claims 29-30, the claims are method claims corresponding to claims 25-26 and comprising similar subject matter.  Therefore, claims 29-30 are rejected under a similar rationale as claims 25-26. 

Regarding claim 32, the claim is a medium claim corresponding to claim 25 and comprising similar subject matter.  Therefore, claim 32 is rejected under a similar rationale as claim 25. 

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445